NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL REPORTS 28.6% FOURTH QUARTER AND 31.6% YEAR-END 2 LATROBE, PA, February 8, 2010 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the year ended December 31, 2009. The Company earned $5,129,000 (or $1.79 per average share outstanding) compared to $4,024,000 (or $1.36 per average share outstanding) in 2008. Earnings for the fourth quarter of 2009 were $1,533,000 (or $.54 per average share outstanding) compared to $1,222,000 (or $.42 per average share outstanding) for the same period in 2008. Gregg E. Hunter, President and Chief Executive Officer noted, “Year-end 2009 post-tax net income for Commercial National Financial Corporation surged to $5,129,000. Year-end 2008 post-tax net income was $4,024,000 and year-end 2007 post-tax net income was $3,065,000. Consequently, 2009’s earnings were $1,105,000, or 27.46%, higher than those of 2008 and $2,064,000, or 67.34%, higher than those of 2007.Earnings per share for 2009 were 31.62% higher than in 2008 and 77.23% higher than in 2007.” Mr. Hunter added, “The earnings achievements of 2009 were directly attributable to solid asset quality amidst a deteriorating economy, successful net interest margin management relative to historically unprecedented prevailing financial market conditions and strict adherence to tight, common sense non-interest expense cost containment in the face of drastic FDIC deposit insurance assessment escalation. Commercial National Financial Corporation’s 2009 year-end financial condition and financial performance are atypically strong relative to the banking industry as a whole which remains deeply troubled as evidenced by 140 bank failures during 2009 and by over 500 additional banks being on the FDIC’s growing confidential problem bank watch list.In contrast, Commercial National Financial Corporation remains characterized by a high degree of comprehensive fundamental soundness.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community-banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except per share data) December 31 December 31 ASSETS Cash and due from banks $ $ Interest bearing deposits with banks 21 Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Other liabilities Short-term borrowings Long-term borrowings Total liabilities Shareholders' equity Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953 and 2,880,953 shares outstanding in 2009 and 2008, respectively Retained earnings Accumulated other comprehensive income Less treasury stock, at cost, 739,047 and 719,047 shares in 2009 and 2008, respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (dollars in thousands, except per share data) Three Months Ended Three Months Ended Year Ended Year Ended December 31 December 31 INTEREST INCOME: Interest and fees on loans $ Interest and dividends on securities: Taxable Exempt from federal income taxes 27 Other - 2 3 28 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 47 74 Interest on long-term borrowings 60 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - 15 - 15 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts Other service charges and fees Net security gains - ) - ) Income from investment in life insurance Other income 77 53 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Depreciation and amortization expense Pennsylvania shares tax Legal and Professional 37 70 FDIC insurance 90 11 39 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ Average Shares Outstanding Net Income Per Share $ $ $ $
